84 So. 3d 1198 (2012)
Gabriel CASTRO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D12-551.
District Court of Appeal of Florida, Third District.
April 4, 2012.
*1199 Gabriel Castro, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before LAGOA and EMAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Defendant appeals the trial court's order summarily denying in part his motion seeking credit for time served prior to his sentencing. See Fla. R.Crim. P. 3.800(a). Although the trial court's form order indicates that it both grants in part and denies in part the motion, the portion of the order denying the motion simply says "Denied. As to all prior credit time served (CTS)." There are no attachments to the order nor any record provided which conclusively establish that the defendant is entitled to no relief.
We therefore reverse that portion of the order which summarily denies the defendant's motion. See Fla. R.App. P. 9.141(b)(2)(D) ("On appeal from the [summary] denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing or other appropriate relief."). Should the trial court, upon remand, determine that the motion should be denied without an evidentiary hearing, the court shall attach those portions of the record which shows conclusively that the defendant is entitled to no relief.
Reversed and remanded for proceedings consistent with this opinion.